DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
Response to Amendment
The Amendment filed on 9/22/2022 has been entered. Claims 1-19 remain pending in the application. Claim 21 is new. Claims 15-18 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 1/31/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 8/3/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 8/3/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4-9, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) further in view of Walti (U.S. PG publication 20140163489).
In regard to claim 1,
Hino discloses a surgical device (figure 9, item 102 and figure 10, item 7A; paragraph [0049]: wherein the surgical device is construed as the medical system 102 used with circulation device 7A connected to CA and CB of figure 9 instead of device 7) comprising: 
a circulation device (figure 10, item 7A and CA and CB; paragraph [0049]: wherein the medical system 102 can be used with circulation device 7A connected to CA and CB of figure 9) defining a filter chamber (see figure 10: wherein the portion of the circulation device that defines a space for the filter 73, gas-liquid separator 72, and tube CD is construed as the filter chamber; and paragraph [0049] which describes the circulation device as having several components) and a pump chamber (see figure 10: wherein the portion of the circulation device that defines a space for the pump 70 is construed as the pump chamber; and paragraph [0049] which describes the circulation device as having several components) therein, the filter chamber in fluid communication with the pump chamber (paragraph [0049]; see figure 10);
a filter assembly (figure 10, item CD, 72 and 73) disposed within the filter chamber (see figure 10); a pump (figure 10, item 70) disposed within the pump chamber (see figure 10); and 
an elongate body (figure 9, item 61) in the form of a shaft (see figure 9, item 61) attached to and extending distally from the circulation device (see figure 9), the elongate body defining first (item 61B as disclosed in paragraph [0045]) and second lumens (item 61A, as disclosed in paragraph [0045]) through the elongate body (paragraph [0045] and [0047]), the elongate body including at least one first opening (opening of item 61b directly connected to 64B as shown in figure 9) in fluid communication with the first lumen (paragraph [0047]) and at least one second opening (opening at the end of 61a directly connected to 64a as shown in figure 9) in fluid communication with the second lumen (paragraph [0047]), the first lumen in fluid communication with the filter chamber (paragraph [0047]; see figure 10 wherein CB is in fluid communication with 61B and the filter chamber) and the second lumen in fluid communication with the pump chamber (paragraph [0047]; see figure 10 wherein CA is in fluid communication with 61A and the pump chamber) thereby forming a closed filtration loop through the surgical device (paragraph [0047]).
Hino is silent as to a housing defining a filter chamber and a pump chamber in the housing, wherein the housing forms a handle configured for holding and handling of the surgical device and therefore is silent as to an elongate body in the form of a shaft attached to and extending distally from the housing, the first lumen in fluid communication with the filter chamber of the housing, and the second lumen in fluid communication with the pump chamber of the housing. Examiner notes it appears the circulation device would form a housing due to the dotted lines in figure 10.
Walti teaches a housing (figure 1, item 10) defining a filter chamber (portion of housing used to hold filter/sterilizing cell) and a pump chamber (portion of housing used to hold pump 18) in the housing (see figure 1), wherein the housing forms a handle (see figure 1 wherein the housing forms a handle as the entire housing due to its structure can be held) configured for holding and handling of the surgical device (Examiner notes “configured for holding and handling of the surgical device” is a functional limitation. The handle of Walti is fully capable of being used for holding and handling of the surgical device due to its structure), and an elongate body (item 40) in the form of a shaft (see figure 1, item 40) attached to and extending distally from the housing (attached to housing via item 12; see figure 1).
Further, Walti teaches that a pump and filter arranged in the same housing and a pump and filter in respective housings could all be used to achieve the same result (see paragraph [0031] and [0068] of Walti) and thus a pump and filter arranged in the same housing and a pump and filter in respective housings were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hino to include the components of the circulation device of Hino within a housing and to have that housing attached to elongate body/shaft 61 of Hino via item CA and CB of Hino, as taught by Walti, therefore resulting in a housing defining a filter chamber and a pump chamber in the housing, wherein the housing forms a handle configured for holding and handling of the surgical device, an elongate body in the form of a shaft attached to and extending distally from the housing, the first lumen in fluid communication with the filter chamber of the housing, and the second lumen in fluid communication with the pump chamber of the housing for the purpose of forming an integral structure (paragraph [0031] of Walti) and further since Walti teaches that a pump and filter arranged in the same housing and a pump and filter in respective housings are art recognized equivalents. 
In regard to claim 2,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the at least one first opening or the at least one second opening of the elongate body includes a tip opening defined in a distal end of the elongate body (see figure 9 of Hino where the opening in 61a connected to item 64A is a tip opening defined in a distal end of the elongate body).
In regard to claim 3,
[AltContent: textbox (Sidewall )][AltContent: arrow]
    PNG
    media_image1.png
    669
    430
    media_image1.png
    Greyscale

Hino in view of Walti teaches the surgical device according to claim 1, wherein the at least one first opening or the at least one second opening of the elongate body includes a side opening (see opening of 61B connected to item 64B) defined through a sidewall (see figure 9 above) of the elongate body (see figure 9 of Hino; Examiner notes the orientation of the sidewall is not defined relative to any other structures).
In regard to claim 4,
Hino in view of Walti teaches the surgical device according to claim 1, wherein an outlet channel (figure 10, item CA of Hino; see analysis of claim 1 above wherein the device 7A has been modified to be within a housing resulting in channel CA also partially within the housing) is defined in the housing and extends from the pump chamber (see figure 10 of Hino) to the elongate body (see figure 9 of Hino), the outlet channel fluidly coupling the pump chamber of the housing with the second lumen of the elongate body (paragraph [0047] of Hino).
In regard to claim 5,
[AltContent: rect][AltContent: connector][AltContent: textbox (Distal portion of housing)]
    PNG
    media_image2.png
    474
    619
    media_image2.png
    Greyscale

Hino in view of Walti teaches the surgical device according to claim 4, wherein the filter chamber is positioned in a distal portion of the housing (see analysis of claim 1 above wherein the device 7A has been modified to be within a housing and figure 10 above of Hino) adjacent a proximal portion of the elongate body (see figure 9 of Hino) and the pump chamber is positioned proximal of the filter chamber (see figure 9 and 10A of Hino).
In regard to claim 6,
Hino in view of Walti teaches the surgical device according to claim 5, wherein the outlet channel (figure 10, item CA of Hino) extends from the pump chamber distally past the filter chamber (see figure 10 of Hino) and is connected to the proximal portion of the elongate body (see figure 10 and 9 of Hino).
In regard to claim 7,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the filter assembly includes a filter (figure 10, item 73 of Hino) permeable to gas (paragraph [0033] of Hino).
In regard to claim 8,
[AltContent: arrow][AltContent: textbox (Longitudinal axis of the housing )][AltContent: connector]
    PNG
    media_image2.png
    474
    619
    media_image2.png
    Greyscale

Hino in view of Walti teaches the surgical device according to claim 7, wherein the filter is positioned within the filter chamber along a plane orthogonal to a longitudinal axis of the housing (see figure 10 above of Hino and analysis of claim 1 where device 7A would be contained within a housing).
In regard to claim 9,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the filter assembly includes a plurality of filters (figure 10, item 72 and 73 of Hino).
In regard to claim 12,
Hino in view of Walti teaches the surgical device according to claim 1, further comprising an energy transmission line (figure 10, item CA of Hino; examiner notes item CA transfers energy from the pump) operably coupled to the pump (see figure 10 of Hino).
In regard to claim 13,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the pump is an air pump (paragraph [0049] of Hino).
In regard to claim 19,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the filter chamber and the pump chamber are immediately adjacent one another (see figure 10 of Hino and analysis of claim 1 where the filter and pump chambers are immediately adjacent one another as shown in figure 10 since the filter chamber contains item CD, 73, and 72 and the pump chamber contains item 70. Item 70 and CD are immediately adjacent one another) so that the filter assembly (item CD, 72 and 73 of Hino) and the pump (item 70 of Hino) are in direct communication with one another within the housing (see analysis of claim 1 where the components of figure 10 of Hino are within a single housing as modified by Walti).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Booth (U.S. Patent no 6685665).
In regard to claim 10,
Hino in view of Walti teaches the surgical device according to claim 9.
Hino in view of Walti is silent as to wherein the plurality of filters includes at least one of a bacteria control filter, a virus control filter, or an odor control filter.
Booth teaches at least one of a bacteria control filter or a virus control filter (figure 2, item 200; column 3, line 53-62).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter 73 of Hino in view of Walti to be at least one of a bacteria control filter or a virus control filter, as taught by Booth, for the purpose of enabling filtering of an undesired material (column 3, line 53-62 of Booth).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Woloszko (U.S. PG publication 20080167645). Examiner notes an alternative interpretation of the energy transmission line and therefore an alternative rejection of claim 12 is provided. 
In regard to claim 11,
Hino in view of Walti teaches the surgical device according to claim 1, wherein the housing includes a port defined through the housing and opening into the pump chamber (see analysis of claim 1 above wherein Hino as modified Walti teaches a housing surrounds the components of item 7A of figure 10 of Hino and therefore a port is present which item CA is connected through and into the pump chamber to connect to the pump). 
Hino in view of Walti is silent as to the port configured to releasably engage an energy transmission line for actuating the pump.
Woloszko teaches an energy transmission line (item 106) operably coupled to the pump (item 100).
Further, Woloszko teaches that a wired or wireless connection could all be used to attach the pump to a controller to achieve the same result (paragraph [0103] and [0074]) and thus a wired or wireless connection were art-recognized equivalents before the effective filing date of the claimed invention; Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the pump and controller of Hino in view of Walti to include an energy transmission line, as taught by Woloszko, for the purpose of enabling electrical communication and since Woloszko supports both a wireless and wired connection could be equivalently used. Examiner notes implementing the teachings of Woloszko into Hino in view of Walti would result in the port configured to releasably engage an energy transmission line for actuating the pump since it would be possible to release item CA from the pump of Hino which would therefore result in the port no longer being indirectly engaged with the energy transmission line for actuating the pump. Examiner notes “the port configured to releasably engage an energy transmission line for actuating the pump” is an intended use limitation and the port is fully capable of achieving the recited function as supported above.
In regard to claim 12, 
Hino in view of Walti teaches the surgical device according to claim 1, further comprising a control unit (item 75 of Hino that communicates with the pump to actuate the pump) operably coupled to the pump (see figure 10 of Hino; paragraph [0049]).
Hino in view of Walti is silent as to the connection between the pump and controller and is therefore silent as to further comprising an energy transmission line operably coupled to the pump.
Woloszko teaches an energy transmission line (item 106) operably coupled to the pump (item 100).
Further, Woloszko teaches that a wired or wireless connection could all be used to attach the pump to a controller to achieve the same result (paragraph [0103] and [0074]) and thus a wired or wireless connection were art-recognized equivalents before the effective filing date of the claimed invention; Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the pump and controller of Hino in view of Walti to include an energy transmission line, as taught by Woloszko, for the purpose of enabling electrical communication and since Woloszko supports both a wireless and wired connection could be equivalently used.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) further in view of Edwards (U.S. Patent no 5643200).
In regard to claim 14,
Hino in view of Walti teaches the surgical device according to claim 12, wherein the energy transmission line (tubing CA of Hino) is tubing configured for coupling with a vacuum (Examiner notes “configured for coupling with a vacuum” is an intended use limitation and the tubing is fully capable of being directly or indirectly coupled with a vacuum of complementary size due to its shape/structure).
Hino in view of Walti fails to disclose wherein the pump is a mechanical air pump.
Edwards teaches a mechanical pump that can provide both suction and irrigation/supply fluid (column 3, line 25-33).
Further, Edwards teaches that an electrical pump and a mechanical pump could all be used to achieve the same result of providing both suction and irrigation/supply fluid (column 3, line 25-33) and thus a mechanical pump and an electrical pump were art-recognized equivalents before the effective filing date of the clamed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a mechanical pump in place of the electrical pump of Hino in view of Walti since it has been held that substituting parts of an invention involves only routine skill in the art. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hino (U.S. PG publication 20190008370) in view of Walti (U.S. PG publication 20140163489) over a second embodiment of Hino (U.S. PG publication 20190008370).
In regard to claim 21,
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Side wall )]
    PNG
    media_image1.png
    669
    430
    media_image1.png
    Greyscale

Hino in view of Walti teaches the surgical device according to claim 1, wherein the at least one first opening of the elongate body (opening of item 61b directly connected to 64B as shown in figure 9) includes a first opening defined through a side wall of the elongate body (see figure 9 above).
Hino in view of Walti fails to disclose wherein the at least one first opening of the elongate body includes a plurality of first openings defined through a side wall of the elongate body in radially and longitudinally spaced relation relative to each other.
[AltContent: arrow][AltContent: textbox (Opening)][AltContent: textbox (Opening)][AltContent: arrow]
    PNG
    media_image3.png
    513
    544
    media_image3.png
    Greyscale

A second embodiment of Hino teaches wherein the at least one first opening of the elongate body (figure 1, item 21) includes a plurality of first openings (openings of 25B identified above) defined through a side wall of the elongate body (see figure 1 above) in radially and longitudinally spaced relation relative to each other (see figure 1 above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Hino in view of Walti to rearrange the attachment of the circulation device 7 to the elongate body, as taught by the second embodiment of Hino, which results in wherein the at least one first opening of the elongate body includes a plurality of first openings defined through a side wall of the elongate body in radially and longitudinally spaced relation relative to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. Further paragraph [0051] of Hino states “Although the disclosed technology is described above in terms of various exemplary embodiments and implementations, it should be understood that the various features, aspects and functionality described in one or more of the individual embodiments are not limited in their applicability to the particular embodiment with which they are described, but instead can be applied, alone or in various combinations, to one or more of the other embodiments of the disclosed technology, whether or not such embodiments are described and whether or not such features are presented as being a part of a described embodiment. Thus, the breadth and scope of the technology disclosed herein should not be limited by any of the above-described exemplary embodiments”.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 that Walti fails to disclose “the housing forms a handle configured for handling of the surgical device and an elongate body in the form of a shaft attached to and extending distally from the housing”. Examiner respectfully disagrees. As detailed above Walti discloses the limitation in question as the housing forms a handle (see figure 1 of Walti wherein the housing forms a handle as the entire housing due to its structure can be held) configured for holding and handling of the surgical device (Examiner notes “configured for holding and handling of the surgical device” is a functional limitation. The handle of Walti is fully capable of being used for holding and handling of the surgical device due to its structure), and an elongate body (item 40 of Walti) in the form of a shaft (see figure 1, item 40 of Walti) attached to and extending distally from the housing (attached to housing via item 12; see figure 1 of Walti). Further as noted above the elongate body in the form of a shaft 61 of Hino would be attached to the housing that would house the circulation device 7A of Hino as modified by Walti. In regard to dependent claims 2-14, 19 and 21, see response to arguments for claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783